Citation Nr: 1604013	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Reddington

INTRODUCTION

The Veteran served on active duty from November 1971 to December 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a videoconference hearing in December 2015; however, in correspondence submitted that month, he withdrew his request.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  


FINDING OF FACT

A chronic low back disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied by correspondence dated in August 2009 and February 2011.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO arranged for a VA examination of the spine in June 2012.  The Board finds that the report of this examination and medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination was thorough; the examiner expressed familiarity with the record, and the opinion offered includes rationale that cites to supporting factual data.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309(a)-including arthritis-service connection may also be established by showing continuity of symptoms.  38 C.F.R. § 3.303(b); 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has a low back disability due to service, and specifically due to a jeep accident therein.  

The Veteran's STRs note that in March 1972 he complained of low back pain.  His range of motion was within normal limits and he was noted to have paraspinal muscle spasms and lumbosacral strain.  In June 1973, it was noted that he was involved in a jeep accident and had multiple contusions, but no fractures.  He did not report back pain as a result of the accident.  On December 1973 separation examination, his spine was normal on clinical evaluation.

In his August 2009 claim seeking compensation, the Veteran indicated that his low back disability began in November 1972.

An October 2009 record notes a medical history of the Veteran sustaining a back injury in service when a jeep turned over and that he later sustained a back injury postservice when a forklift turned over.  April 2010 lumbar spine imaging showed left sacralization of the transverse process of L5 with associated degenerative changes and moderate narrowing of the L2/L3 and slight narrowing of the L3/L4 disc interspaces.  In June 2010, the Veteran reported that he cannot work due to back problems.  A December 2010 record notes chronic low back pain

A Social Security Administration (SSA) disability determination found that the Veteran was disabled due primarily to disorders of the back.  Medical records included with the SSA determination do not include any findings relating the current back diagnosis to service.  

A May 2012 lumbar spine MRI report notes findings of mild to moderate lumbar spondylosis and nonspecific appearance of the L2-L3 disc interspace and adjacent vertebral body endplates, which was noted could reflect advanced degenerative changes at this level, but could also reflect an early infectious process.

On June 2012 VA back conditions examination, the diagnoses were degeneration of lumbar intervertebral disc and lumbosacral spondylosis without myelopathy.  The Veteran reported being involved in two motor vehicle accidents, one in the military and one after discharge in 1985 when he suffered a lower back injury.  He reported having low back pain since then and stated that in 2008, his back really started to bother him.  Following an examination, the examiner opined that the Veteran's low back disability is not due to his service/injury therein.  The examiner noted that the Veteran was evaluated for low back pain in service prior to being involved in a motor vehicle accident and that X-rays were normal.  The examiner noted that the Veteran was later involved in a jeep accident in service, but that his STRs are silent for low back complaints or ongoing issues following this accident.  Notably, the examiner indicated that on his separation examination, there was no mention of lower back problems.  The examiner then stated that approximately 38 years after discharge from the military, the Veteran's current low back condition was diagnosed.  The examiner noted that during the period since service, the Veteran worked as a manual laborer and reported a low back injury in 1985 and multiple unknown incidental injuries.  For these reasons, the examiner opined that a nexus could not be made between the Veteran's current low back condition and his military service.

It is not in dispute that the Veteran now has diagnoses of degeneration of lumbar intervertebral disc and lumbosacral spondylosis, as such were made on VA examination.  Furthermore, the Veteran's STRs suggest that he had back pain and was involved in a jeep accident in service.  However, it is not shown that the back pain in service and/or involvement in the jeep accident resulted in chronic low back pathology.  In this regard, the Veteran's service separation examination shows that the Veteran's spine was normal on clinical evaluation.  No pertinent defects or diagnoses were noted.  Further, at separation, the Veteran reported that he was in good health.  He did not report any issues with his back.  Additionally, a June 2012 VA examiner who reviewed the record indicated that the Veteran's current back pathology is unrelated to the Veteran's service, to include involvement in a jeep accident therein.  Therefore, as a low back disability was not found on service separation examination and was not shown for many years thereafter, and arthritis is not shown shortly after service, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.

What remains for consideration is whether or not the Veteran's current low back disability may otherwise be related to his service.  This is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The most probative evidence in the record shows that the current low back disability is unrelated to the Veteran's service, to include an injury/back complaints therein.  The only medical opinion in the record is that of the June 2012 VA examiner who found that the Veteran's current low back disability was not shown to have begun in service or for many years thereafter.  Instead, the examiner noted that the Veteran's involvement in a jeep accident and earlier report of low back pain appeared to have resolved by the time of separation as the Veteran's spine at separation was normal on clinical evaluation and the Veteran did not report having any back problems.  The examiner then explained that it was approximately 38 years after his discharge from the military that the Veteran's current low back disability was diagnosed.  The examiner noted that the Veteran reported working as a manual laborer postservice and indicated he had a low back injury in 1985, over 10 years after his discharge from service.  For these reasons, the examiner concluded that it is less likely than not that the Veteran's current back condition is related to his military service.  In formulating his opinion, the VA examiner expressed familiarity with the record, cited to supporting factual data including the Veteran's STRs, and provided a detailed rationale.  Accordingly, the Board finds that his opinion is probative evidence in this matter. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).

The Veteran's own opinion relating his current low back disability to an injury in service is not competent evidence; as noted above, the question presented in this matter is medical in nature and he is a layperson and does not cite to supporting medical opinion or treatise evidence.  

Accordingly, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a low back disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


